Order entered October 30, 2018




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-18-00595-CR
                                      No. 05-18-00600-CR

                           TOREY DONOVAN WHITE, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 194th Judicial District Court
                                   Dallas County, Texas
                    Trial Court Cause Nos. F17-24700-M & F17-24701-M

                                            ORDER
       We REINSTATE these appeals.
       We abated the appeals for a hearing to determine whether the reporter’s record was
complete. After the appeals were abated, court reporter Belinda Baraka filed a supplemental
reporter’s record of the December 5, 2017 hearing. On October 23, 2018, appellant’s counsel
filed a letter in which he stated that, based on his communications with court reporters Yolanda
Atkins and Belinda Baraka, he believes all volumes of the reporter’s record have been filed.
Thereafter, on October 26, 2018, the supplemental reporter’s record from the trial court’s hearing
was filed in which trial counsel and the trial court agreed no hearings were recorded on July 13,
2017 or July 19, 2017. In light of this, we conclude the reporter’s record is complete.
       We ORDER appellant’s brief due on or before November 30, 2018.
                                                      /s/    CRAIG STODDART
                                                             JUSTICE